Exhibit 10.4

FIRST AMENDMENT AND CONSENT

TO

REVOLVING LOAN AGREEMENT

FIRST AMENDMENT AND CONSENT TO REVOLVING LOAN AGREEMENT (this “Amendment”),
dated as of May 23, 2013, by and between UNIVERSAL INSURANCE HOLDINGS, INC., a
Delaware corporation (“Borrower”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, and
its successors and assigns (“Lender”).

RECITALS:

WHEREAS, Borrower and Lender have entered into that certain Revolving Loan
Agreement, dated as of March 29, 2013 (as amended, restated, modified and/or
supplemented from time to time, the “Loan Agreement”; except as otherwise herein
expressly provided, all capitalized terms used herein shall have the meanings
assigned to such terms in the Loan Agreement), pursuant to which Lender provides
Borrower with certain financial accommodations;

WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement;

WHEREAS, Borrower has also requested that Lender consent to the execution and
delivery by (a) Borrower of that certain Term Loan Agreement dated as of the
date hereof (the “RenRe Loan Agreement”) by and between Borrower and
RenaissanceRe Ventures Ltd., a company organized and existing under the laws of
Bermuda (“RenRe”), an executed copy of which is attached hereto as Exhibit A,
pursuant to which Borrower will incur Indebtedness in the amount of $20,000,000
(the “RenRe Indebtedness”) and (b) certain subsidiaries of Borrower (the “RenRe
Guarantors”) of that certain Subsidiary Guaranty and Suretyship Agreement dated
as of the date hereof (the “RenRe Guaranty”), an executed copy of which is
attached hereto as Exhibit B, pursuant to which each such subsidiary will
guarantee all of the RenRe Indebtedness; and

WHEREAS, Lender has agreed to such requests on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Consent. Subject to satisfaction of the conditions precedent set
forth in Section 3 below, Lender hereby consents to (a) the execution and
delivery by Borrower of the RenRe Loan Agreement, (b) the execution and delivery
by the RenRe Guarantors of the RenRe Guaranties, (c) the incurrence by Borrower
of the RenRe Indebtedness pursuant to the RenRe Loan Agreement and (d) the
guarantee by the RenRe Guarantors of the RenRe Indebtedness pursuant to the
RenRe Guaranties.



--------------------------------------------------------------------------------

Section 2. Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, Borrower and Lender hereby
agree to amend the Credit Agreement as follows:

(a) The following defined terms set forth in Section 1.1 of the Loan Agreement
are hereby amended in their entirety as follows:

“Change of Control” (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any “Person” or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than thirty-five
percent (35%) of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Borrower (other than a “Person” or “group” that beneficially owns thirty-five
percent (35%) or more of such outstanding Equity Interests of Borrower on the
Closing Date); (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were neither
(i) nominated by a majority of the board of directors of Borrower nor
(ii) appointed by directors so nominated; or (c) the cessation of ownership
(directly or indirectly) by Borrower, free and clear of all Liens or other
encumbrances, of 100% of the outstanding voting Equity Interests of its
Subsidiaries on a fully diluted basis, except as permitted under Section 5.4
hereof. Notwithstanding the foregoing, a “Change of Control” for purposes of
this Agreement shall be not deemed to have occurred as a result of (i) the
redemption by Borrower of any of its Equity Interests owned by Bradley I. Meier
and/or (ii) the acquisition by RenRe of any of Borrower’s Equity Interests.

“Funded Debt” means, as to any Person, all Indebtedness of such Person for
borrowed money or guarantees of such Indebtedness (and with respect to Borrower
and its Subsidiaries shall include, without limitation, the Loans, the Surplus
Note and the RenRe Indebtedness).

“Loan Documents” means this Agreement, the Note, the RenRe Sharing Agreement and
such other documents, agreements, consents, affidavits or instruments which have
been or will be executed in connection with this Agreement or any such other
agreement or instrument and any additional documents delivered in connection
with this Agreement and the transactions contemplated hereunder, each as same
may be amended, supplemented, renewed, extended, replaced, or restated from time
to time, together with all attachments thereto.

“Loans” means the revolving loans made hereunder to Borrower pursuant to
Section 2.1 hereof.

“Permitted Indebtedness” means (a) Borrower’s Obligations hereunder, (b) the
Indebtedness of UPCIC under the Surplus Note, (c) the RenRe

 

2



--------------------------------------------------------------------------------

Indebtedness and the Indebtedness of the RenRe Guarantors under the RenRe
Guaranty and (d) any other Indebtedness approved by Lender in writing.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other Equity Interests as to
have more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity. Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Borrower including,
without limitation, APPCIC, UPCIC and Guarantors.

(b) The following defined terms are hereby inserted in Section 1.1 of the Loan
Agreement in the appropriate alphabetical order:

“First Amendment” means that certain First Amendment and Consent to Loan
Agreement dated as of the First Amendment Effective Date by and between Borrower
and Lender.

“First Amendment Effective Date” means May 23, 2013.

“Guaranty” means that certain Subsidiary Guaranty and Suretyship Agreement dated
as of the First Amendment Effective Date executed and delivered by Guarantors to
Lender, as amended, supplemented, renewed, extended, replaced, or restated from
time to time.

“Guarantors” means Universal Risk Advisors, Universal Adjusting Corporation,
Universal Inspection Corporation, Blue Atlantic Reinsurance Corporation and any
other current or future Material Subsidiary of Borrower.

“Material Subsidiary” means any non-regulated Subsidiary of the Borrower that
either (a) of the end of the most recently completed fiscal year of Borrower for
which audited financial statements are available, has assets that exceed 10% of
the total consolidated assets of Borrower and all its Subsidiaries as of the
last day of such period or (b) for the most recently completed fiscal year of
Borrower for which audited financial statements are available, has revenues that
exceed 10% of the consolidated revenue of Borrower and all of its Subsidiaries
for such period.

“RenRe” means RenaissanceRe Ventures Ltd., a company organized and existing
under the laws of Bermuda.

“RenRe Guaranty” means that certain Subsidiary Guaranty and Suretyship Agreement
dated as of the First Amendment Effective Date executed and delivered by
Guarantors in favor of RenRe pursuant to which Guarantors guarantee all of the
RenRe Indebtedness, as amended, supplemented, renewed, extended, replaced, or
restated from time to time.

 

3



--------------------------------------------------------------------------------

“RenRe Indebtedness” means all of the Indebtedness incurred by Borrower pursuant
to the RenRe Loan Agreement.

“RenRe Loan Agreement” means that certain Term Loan Agreement dated as of the
First Amendment Effective Date by and between Borrower and RenRe, as amended,
supplemented, renewed, extended, replaced, or restated from time to time.

“RenRe Loan Documents” means the RenRe Loan Agreement, the RenRe Guaranty and
such other documents, agreements, consents, affidavits or instruments which have
been or will be executed in connection with therewith or any such other
agreement or instrument and any additional documents delivered in connection
with therewith and the transactions contemplated thereunder, each as same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time, together with all attachments thereto.

“RenRe Sharing Agreement” means that certain Sharing Agreement dated as of the
First Amendment Effective Date by and among Lender, RenRe, Borrower and
Guarantors, as amended, supplemented, renewed, extended, replaced, or restated
from time to time.

(c) Subsection (c) of the definition of “Indebtedness” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to provide as
follows:

“(c) all net obligations of such Person under any Swap Contracts (other than any
Swap Contract of the nature described in Section 4.9 hereof);”

(d) The first sentence of Section 2.11 of the Loan Agreement is hereby amended
and restated in its entirety to provide as follows:

“Subject to the terms of the RenRe Sharing Agreement, the Obligations of
Borrower shall be senior obligations of Borrower which Borrower hereby agrees to
repay upon the terms and conditions set forth herein and in the other Loan
Documents.”

(e) Section 3.4(b) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“Neither Borrower nor any Subsidiary is (i) the subject of any investigation,
supervision, conservation, rehabilitation, liquidation, receivership, insolvency
or other similar proceeding or (ii) operating under any written or oral formal
or informal agreement or understanding with the licensing authority of any
jurisdiction or other Governmental Authority, in either case, which restricts
the conduct of its business, or requires it to take, or to refrain from taking,
any action, except that UPCIC is subject to a restriction in the State of North
Carolina relating to the premium volume it may write.”

 

4



--------------------------------------------------------------------------------

(f) Section 3.6(a) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“(a) The financial statements of Borrower dated as of December 31, 2012 (which
include a balance sheet, income and expense statement) disclosed in Borrower’s
annual report on Form 10-K filed with the SEC for the fiscal year ending
December 31, 2012 are true and correct in all material respects, fairly present
the financial condition of Borrower and its Subsidiaries as of the date thereof,
and no material adverse change has occurred in the financial condition of
Borrower and its Subsidiaries since the date thereof.”

(g) Section 3.6(b) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“The annual statutory financial statements of those Subsidiaries of Borrower
that are regulated by the OIR that have been filed or submitted with the OIR for
the prior three (3) fiscal years and delivered to Lender were prepared in
accordance with SAP.”

(h) Section 3.7(b) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“(b) Absence of Undisclosed Liabilities. Borrower and its Subsidiaries have no
liabilities or obligations, either accrued, absolute, contingent or otherwise,
other than (i) the Obligations, (ii) the liabilities and obligations set forth
in Borrower’s financial statements previously delivered to Lender as described
in Section 3.6 hereof, (iii) the liabilities or obligations disclosed by
Borrower in any document or disclosure filed by it with the SEC and (iv) other
immaterial liabilities and obligations incurred by Borrower and its Subsidiaries
in the ordinary course of business.”

(i) The last sentence of 3.10 of the Loan Agreement is hereby amended in its
entirety to provide as follows:

“Borrower’s federal taxpayer’s identification number is 65-0231984.”

(j) The last sentence of 3.11(b) of the Loan Agreement is hereby amended in its
entirety to provide as follows:

“No Subsidiary is restricted, prohibited or limited in any way from making
Distributions to Borrower under its Constituent Instruments or any Legal
Requirements applicable to such Subsidiary with respect to the aggregate amount
of Distributions permitted in any fiscal year other than the limitations set
forth in (a) the Florida Business Corporation Act, and, in the case of any
Subsidiary not organized in the State of Florida, any similar statute in the
state in which such Subsidiary is organized, and (b) the FIC and any other
similar statutes in the states in which such Subsidiary is regulated.”

 

5



--------------------------------------------------------------------------------

(k) The lead-in paragraph of Section 4.1 of the Loan Agreement is hereby amended
in its entirety to provide as follows:

“Section 4.1 Financial Statements; Reports and Notices; Access. Borrower
covenants and agrees that Borrower and its Subsidiaries (i) shall keep and
maintain complete and accurate books and records, and (ii) shall permit Lender
and any authorized representatives of Lender to have access to and to inspect
and examine (and to take notes with respect to) the books and records, any and
all accounts, data and other documents of Borrower and its Subsidiaries at all
reasonable times upon the giving of reasonable notice of such intent. Borrower
shall also provide to Lender, on an annual basis, such financial statements and
evidence of expenses and earnings as are kept by Borrower and its Subsidiaries
and other documentation and information of Borrower and its Subsidiaries as
Lender may reasonably request. In addition, Borrower shall deliver to Lender the
following:”

(l) Section 4.1(a) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“(a) Reserved.”

(m) The first sentence of Section 4.2(b) of the Loan Agreement is hereby amended
in its entirety to provide as follows:

“(b) Borrower shall, and shall cause each Subsidiary to, maintain reinsurance
programs with no less coverage in the aggregate than in effect on the Closing
Date.”

(n) Section 4.3 of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“4.3 Payment of Taxes. Borrower shall, and shall cause each Subsidiary to, pay
and discharge all Taxes imposed upon Borrower and such Subsidiary, upon its
income or profits, or upon any property belonging to Borrower and such
Subsidiary before delinquent, if such failure would have a Material Adverse
Effect; provided, however, that neither Borrower nor any Subsidiary shall be
required to pay any such Tax if and so long as the amount, applicability, or
validity thereof shall currently be contested in good faith by appropriate
proceedings and appropriate reserves therefore have been established as
determined by Borrower in its reasonable discretion.”

(o) Subsection (i) in the third sentence of Section 4.5 is hereby amended in its
entirety to provide as follows:

“(i) any default under any material agreement, contract, or other instrument to
which Borrower or any Subsidiary is a party or by which any of Borrower’s or any
Subsidiary’s properties are bound and which remains uncured beyond the
expiration of the applicable grace period, if any, or any acceleration of

 

6



--------------------------------------------------------------------------------

the maturity of any Indebtedness owing by Borrower or any Subsidiary in a
principal amount greater than $250,000;”

(p) Section 4.8 of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“4.8 Listing. Borrower shall maintain the listing of its common stock on the
NYSE MKT LLC (or any other major national securities exchange) and shall comply
in all material respects with Borrower’s reporting, filing and other obligations
with the SEC.”

(q) A new Section 4.11 is hereby inserted in the Loan Agreement immediately
following Section 4.10 thereof:

“4.11 Additional Guarantors. If any Subsidiary of Borrower shall become a
Material Subsidiary or Borrower shall form or acquire a Material Subsidiary,
Borrower shall, as soon as practicable and in any event within five (5) Business
Days after such determination, provide Lender with notice of such new Material
Subsidiary and will cause such new Material Subsidiary to (a) execute a Guaranty
in the form attached as Exhibit C to the First Amendment in favor of Lender and
(b) deliver proof of organizational authority, incumbency of officers, opinions
of legal counsel and other documents as Lender may request.”

(r) Section 5.4 of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“Section 5.4 Mergers or Dispositions. Borrower shall not, nor shall it permit
any Subsidiary to, liquidate, dissolve, terminate or otherwise cease its
operations, merge into, or consolidate with, any other Person, or convey, sell,
lease, assign, transfer or otherwise dispose of any of its assets to any other
Person except that (a) Borrower or any Subsidiary may sell, transfer or
otherwise dispose of obsolete, damaged, uneconomic or worn out machinery or
equipment used in the ordinary course of its business, or machinery or equipment
no longer used or useful in the conduct of the applicable Person’s business, and
(b) (i) Borrower may liquidate or dissolve any Subsidiary that is not a Material
Subsidiary, (ii) any Subsidiary may merger or consolidate into any other
Subsidiary and (iii) any Subsidiary may sell, transfer or assign any of its
assets to any other Subsidiary so long as, in any of the cases described in this
subsection (b), (A) Borrower provides Lender with written notice of such
transaction five (5) Business Days prior thereto, (B) Borrower determines in
good faith that such transaction is in the best interests of Borrower and it is
not materially disadvantageous to Lender and (C) no Event of Default or
Potential Default has occurred and is continuing both immediately before and
after giving effect to such transaction.”

(s) Section 5.6 of the Loan Agreement is hereby amended in its entirety to
provide as follows:

 

7



--------------------------------------------------------------------------------

“Section 5.6 Affiliate Transactions. Borrower shall not, nor shall it permit any
Subsidiary to, enter into any transaction, including, without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to Borrower or such Subsidiary or such
Affiliate than would obtain in a comparable arm’s length transaction with a
Person not an Affiliate; and, enter into any management, operational or other
similar type of contract, agreement or other arrangement in connection with
Borrower or such Subsidiary, without the prior written consent of Lender (not to
be unreasonably withheld), or enter into any modification or amendment to any
such contract, agreement or other arrangement not approved by Lender (not to be
unreasonably withheld); provided, however, the foregoing shall not restrict any
transactions between (a) any wholly owned Subsidiary of Borrower and Borrower or
(b) any wholly-owned Subsidiary of Borrower and any other wholly-owned
Subsidiary of Borrower.”

(t) Section 5.8 of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“5.8 Business Activities. Borrower shall not engage in any business or conduct
any activity (including the making of any investment or payment), other than
(a) actions incidental to it being the holding company of its Subsidiaries,
(b) the making of Distributions to its equityholders as permitted under
Section 5.3 hereof, (c) the performance of its obligations under the Loan
Documents, (d) transactions in the ordinary course of business between or among
Borrower and its Subsidiaries and (e) the performance of ministerial activities
and the payment of taxes and administrative fees.”

(u) A new Section 5.9 is hereby inserted in the Loan Agreement immediately
following Section 5.8 thereof:

“5.9 RenRe Loan Documents. Borrower shall not enter into any amendment, waiver
or modification of any RenRe Loan Documents, without the prior written consent
of Lender.”

(v) Section 7.1(e) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“(e) Cross-Defaults, etc. Borrower or any Subsidiary shall (i) default in any
payment of Indebtedness to Lender or any Affiliate of Lender (excluding any such
payment which is specifically governed by subparagraph (a) above of this
Section 7.1), or any payment of Indebtedness in excess of $250,000 payable to
any other Person (including, without limitation, the Surplus Note and the RenRe
Indebtedness) beyond any period of grace or forbearance provided with respect
thereto; or (ii) default in the performance of any other agreement, term or
condition contained in any agreement under which any Indebtedness to Lender or

 

8



--------------------------------------------------------------------------------

any Affiliate of Lender or Indebtedness in excess of $250,000 payable to any
other Person (including, without limitation, the Surplus Note and the RenRe
Indebtedness) is created if the effect of such default is to cause, or to
permit, following any period of grace or forbearance provided with respect
thereto, the holder or holders of such Indebtedness (or any representative on
behalf of such holder or holders), to cause such Indebtedness to become due
prior to its stated maturity (unless such default shall be expressly waived by
the holder or holders of such Indebtedness or an authorized representative on
their behalf) or any demand is made for payment of any Indebtedness to Lender
any Affiliate of Lender or any other Person which is due on demand and such
demand is not honored within the time period required;”

(w) Section 7.1(g) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“(g) Judgments. A final judgment or order for the payment of money in excess of
$250,000 (other than judgments or orders rendered against regulated Subsidiaries
in the defense of insurance claims in the ordinary course of its business) which
shall not be fully covered by insurance shall be rendered against Borrower or
any Subsidiary, and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect for any period of sixty (60) consecutive days and which judgment shall
have a Material Adverse Effect in Lender’s reasonable opinion;”

(x) Section 7.1(n) of the Loan Agreement is hereby amended in its entirety to
provide as follows:

“(n) Distributions. Borrower’s Subsidiaries shall be restricted, prohibited or
limited from making Distributions to Borrower for any reason (including, without
limitation, as a result of a Change in Law, an amendment to such Subsidiary’s
Constituent Instruments or the inability of such Subsidiary to satisfy any Legal
Requirement for the making of such Distribution) in an aggregate amount that,
together with Borrower’s cash and cash equivalents, would be necessary to make
the interest payments required hereunder or otherwise satisfy the Obligations
hereunder as they become due;”

(y)(i) The reference to “or” at the end of Section 7.1(o) of the Loan Agreement
is hereby deleted, (ii) the period at the end of Section 7.1(p) of the Loan
Agreement is hereby deleted and replaced with “; or” and (iii) a new
Section 7.1(q) is hereby inserted in the Loan Agreement immediately following
Section 7.1(p) thereof:

“(q) Default under Guaranty. (i) Any Guarantor shall fail to make any payment,
when due, in respect of any Guaranteed Obligations (as defined in the Guaranty)
pursuant to the terms thereof; (ii) any Guarantor shall fail to perform or
observe any covenant, agreement or provision to be performed or observed under

 

9



--------------------------------------------------------------------------------

the Guaranty or any other Loan Document; or (iii) any representation or warranty
of any Guarantor in the Guaranty or in any other Loan Document shall prove to
have been false or misleading in any material respect at the time made or
intended to be effective.”

Section 3. Conditions Precedent. This Amendment shall be subject to the
satisfaction of the following conditions:

(a) the parties hereto have executed counterparts of this Amendment;

(b) Lender receives the Guaranty duly executed by Guarantors;

(c) Lender receives executed copies of the RenRe Loan Agreement, the RenRe
Guaranty and all other RenRe Loan Documents;

(d) Lender receives the RenRe Sharing Agreement duly executed by all parties
thereto;

(e) Lender receives a certificate of a Responsible Officer of Borrower and each
Guarantor (each a “Loan Party”) satisfactory to it, evidencing (i) that this
Amendment, the Guaranty and the transactions contemplated herein, have been duly
authorized and executed by all appropriate actions on the part of such Loan
Party and (ii) the incumbency and signatures of the officers of such Loan Party
and the organizational documents of such Loan Party, which may include
confirmation that the organizational documents and other information certified
in the Responsible Officer’s certificate of Borrower delivered to Lender on the
Closing Date remains unchanged and in full force and effect, except with respect
to any changes as described therein; and

(f) Borrower shall have paid all fees and expenses, as such are due and payable
under Section 7 hereof.

Section 4. References. At all times following the effectiveness of this
Amendment, each reference (a) to “this Agreement” throughout the Loan Agreement,
and (b) to “the Loan Agreement” throughout the Note and the other Loan
Documents, shall be deemed amended to refer to the Loan Agreement as amended
hereby, and as the same may be further modified, amended, consolidated,
increased, renewed, supplemented and/or extended from time to time.

Section 5. Loan Party Representations. Each Loan Party hereby represents and
warrants to Lender as follows:

(a) Representations. Each of the representations and warranties of such Loan
Party contained or incorporated in the Loan Agreement, as amended by this
Amendment, the Note, the Guaranty or any other Loan Document to which such Loan
Party is a party, is true and correct in all material respects on and as of the
date hereof (except if any such representation or warranty is expressly stated
to have been made as of a specific date, then as of such specific date).

(b) No Default. No Event of Default has occurred and is continuing.

 

10



--------------------------------------------------------------------------------

(c) Power and Authority; Enforceability. Such Loan Party has all necessary
corporate power and authority to execute, deliver and perform its obligations
under this Amendment and the Guaranty, as applicable; this Amendment and the
Guaranty, as applicable, has been duly authorized by all necessary corporate
action on the part of such Loan Party; and this Amendment and the Guaranty, as
applicable, has been duly and validly executed and delivered by such Loan Party,
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable against such Loan Party in accordance with its terms, subject only
to Debtor Relief Laws and general principles of equity.

(d) No Counterclaims, etc. No Loan Party has any counterclaim, offset, defense
or right of recoupment of any kind against Lender, or any of its Affiliates,
under the Loan Agreement, the Note, the Guaranty or any other Loan Document to
which such Loan Party is a party, or any other related instrument or evidence of
indebtedness.

Section 6. Ratification. Except as modified herein, the provisions of the Loan
Agreement, the Note and each of the other Loan Documents are reaffirmed,
ratified and confirmed in their entirety by each Loan Party and shall remain
unchanged and in full force and effect, and this Amendment shall not constitute
a novation, extinguishment or substitution of the Obligations.

Section 7. Fees and Expenses. In accordance with Section 8.4 of the Loan
Agreement, Borrower agrees to pay Lender all costs and expenses incurred by
Lender including, without limitation, Attorney Costs in connection with
preparing, executing, delivering and administering this Amendment.

Section 8. Miscellaneous.

(a) Governing Law; Submission to Jurisdiction. This Amendment is governed by and
shall be construed in accordance with the laws of the State of New York without
giving effect to the conflicts of law principles thereof (other than
Section 5-1401 of the New York General Obligations Law); each Loan Party further
agrees to submit to the jurisdiction of New York State or federal courts as
provided in the Loan Agreement and the Guaranty.

(b) Agreements, Etc. The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and Lender.
Any such waiver, modification or amendment shall be binding upon each Loan Party
and Lender and each of their respective successors and permitted assigns.

(c) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of each Loan
Party and Lender.

(d) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so

 

11



--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart to
this Amendment by facsimile or electronic PDF copy shall be as effective as
delivery of a manually executed counterpart of this Amendment.

(f) Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, the remaining
provisions of this Amendment shall remain in full force and effect and shall not
be affected thereby, unless such continued effectiveness of this Amendment, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BORROWER:

 

UNIVERSAL INSURANCE HOLDINGS, INC.

By:   /s/ Sean P.Downes  

Name: Sean P. Downes

Title: CEO

LENDER:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:   /s/ Tom Sullivan  

Name: Tom Sullivan

Title: Managing Director

By:   /s/ Kirk Stafford  

Name: Kirk Stafford

Title: Vice President

[Additional Signatures to Follow]

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND CONSENT

TO REVOLVING LOAN AGREEMENT



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED:

 

GUARANTORS:

 

UNIVERSAL RISK ADVISORS

By:   /s/ Sean P. Downes   Name: Sean P. Downes   Title: CEO

UNIVERSAL ADJUSTING CORPORATION

 

By:   /s/ Sean P. Downes   Name: Sean P. Downes   Title: CEO

UNIVERSAL INSPECTION CORPORATION

 

By:   /s/ Sean P. Downes   Name: Sean P. Downes   Title: CEO

BLUE ATLANTIC REINSURANCE CORPORATION

 

By:   /s/ Sean P. Downes   Name: Sean P. Downes   Title: CEO

 

 

 

 

 

SIGNATURE PAGE TO

FIRST AMENDMENT AND CONSENT

TO REVOLVING LOAN AGREEMENT

 

 

14